Case 2:20-cv-02303-CBM-MAA Document 22 Filed 09/30/20 Page 1 of 4 Page ID #:318




  1 Laurence M. Rosen (SBN 219683)

  2 lrosen@rosenlegal.com
      THE ROSEN LAW FIRM, P.A.
  3 355 South Grand Avenue, Suite 2450

  4 Los Angeles, CA 90071
      (213) 785-2610
  5 [Additional Counsel on Signature Page]

  6
      Co-Lead Counsel for the Class
  7

  8

  9

 10                          UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
 11

 12
      CHRIS HASHEM, Individually and on            Case No. 2:20-cv-02303-CBM-MAA
      Behalf of All Others Similar Situated,
 13                                                STATUS REPORT
 14
                       Plaintiff,

 15        v.
 16
      NMC HEALTH PLC, et al.
 17

 18                    Defendants.

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28


                         STATUS REPORT, Case No. 2:20-cv-02303-CBM-MAA              1
Case 2:20-cv-02303-CBM-MAA Document 22 Filed 09/30/20 Page 2 of 4 Page ID #:319




  1         Lead Plaintiffs Chris Hashem, Shengming Huang, and Abdul Razeq Abdul Ahad
  2 (“Plaintiffs”) respectfully submit this Status Report pursuant to this Court’s Order

  3 dated September 4, 2020 (see ECF No. 20).

  4         Plaintiffs submit the following update:
  5         On May 11, 2020, Plaintiffs submitted a motion to consolidate this case with
  6 Huang v. NMC Health et al., No. 2:20-cv-02895-CBM-MAA, and to appoint lead

  7 plaintiffs and lead counsel.

  8         On June 9, 2020, Plaintiffs filed a Notice to Court of Bankruptcy Petition
  9 Affecting Claims Against NMC Health PLC (“NMC”), to inform the Court that NMC

 10 petitioned the Bankruptcy Court for the District of Delaware for recognition of a

 11 foreign bankruptcy petition under Chapter 15 of the Bankruptcy Code, and that

 12 although the claims against NMC are stayed, the claims against the individual

 13 defendants in this case remain. See ECF No. 16.

 14         On June 17, 2020, the Bankruptcy Court entered an order recognizing the UK
 15 Proceeding1 as the foreign main proceeding in accordance with 11 U.S.C. § 1517. See

 16 Order Recognizing UK Proceeding as a Foreign Main Proceeding and Granting Relief

 17 in Aid Thereof, In re NMC Health PLC, Case No. 20-11385-MFW, ECF No. 24

 18 (Bankr. D. Del. June 17, 2020). The Bankruptcy Court also ordered that “11 U.S.C. §

 19 1520 shall apply throughout the duration of this proceeding or until otherwise ordered

 20 by this Court, including, without limitation, the automatic stay authorized by 11 U.S.C.

 21 § 362.” That proceeding remains open, and therefore all proceedings against NMC (but

 22 only NMC) remain automatically stayed.

 23         On August 25, 2020 and September 11, 2020, Plaintiffs in the Huang Action
 24 filed affidavits of service with respect to Defendants Khalifa Bin Butti and H. J. Mark

 25 Tompkins. Neither Defendant has appeared. Plaintiffs are endeavoring to serve the

 26
    1
      That is, the administration of NMC as an insolvent debtor under English law, pursuant to the
 27 Insolvency  Act 1986, pending before the English High Court of Justice, Business and Property Courts
    of England and Wales, Insolvency and Companies List.
 28


                           STATUS REPORT, Case No. 2:20-cv-02303-CBM-MAA                             2
Case 2:20-cv-02303-CBM-MAA Document 22 Filed 09/30/20 Page 3 of 4 Page ID #:320




  1 remaining Defendants (Prasanth Manghat, Prashanth Shenoy, and B.R. Shetty), who

  2 Plaintiffs believe are located abroad either in the United Arab Emirates, which is not a

  3 signatory to the Hague Service Convention (the “Convention”), or in India, which is a

  4 signatory to the Convention.

  5        On September 24, 2020, the Court entered an order granting Plaintiffs’ motion
  6 to consolidate this case with the Huang Action and appoint lead plaintiff and lead

  7 counsel.

  8 Dated:        September 30, 2020               Respectfully Submitted,
  9
                                                   THE ROSEN LAW FIRM, P.A.
 10

 11                                                /s/ Laurence M. Rosen
                                                   Laurence M. Rosen, Esq. (SBN 219683)
 12                                                355 South Grand Avenue, Suite 2450
                                                   Los Angeles, CA 90071
 13                                                Telephone: (213) 785-2610
                                                   Facsimile: (213) 226-4684
 14                                                Email: lrosen@rosenlegal.com
 15                                                POMERANTZ LLP
 16                                                Jeremy A. Lieberman
                                                   J. Alexander Hood II th
 17                                                600 Third Avenue, 20 Floor
                                                   New York, New York 10016
 18                                                Telephone: (212) 661-1100
                                                   jalieberman@pomlaw.com
 19                                                ahood@pomlaw.com
 20                                                POMERANTZ LLP
 21                                                Joshua B. Silverman
                                                   Jared M. Schneider
 22                                                10 South La Salle Street, Suite 3505
                                                   Chicago, Illinois 60603
 23                                                Telephone: (312) 377-1181
                                                   Facsimile: (312) 377-1184
 24                                                jsilverman@pomlaw.com
                                                   jschneider@pomlaw.com
 25
                                                   Co-Lead Counsel for the Class
 26
 27

 28


                        STATUS REPORT, Case No. 2:20-cv-02303-CBM-MAA                     3
Case 2:20-cv-02303-CBM-MAA Document 22 Filed 09/30/20 Page 4 of 4 Page ID #:321




  1
                                     CERTIFICATE OF SERVICE
  2
            I, Laurence M. Rosen, hereby declare under penalty of perjury as follows:
  3
            I am the managing partner of The Rosen Law Firm, P.A., with offices at 355
  4
      South Grand Avenue, Suite 2450, Los Angeles, CA 90071. I am over the age of
  5
      eighteen.
  6
            On September 30, 2020, I electronically filed the following STATUS REPORT
  7
      with the Clerk of the Court using the CM/ECF system which sent notification of such
  8
      filing to counsel of record.
  9
      Executed on September 30, 2020.
 10

 11
                                                  /s/ Laurence M. Rosen
 12                                               Laurence M. Rosen
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
